Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-16 are pending per amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.

Response to Arguments
	112 Rejection
	Applicants contend claims 2 and 10 as amended have overcome 112 indefiniteness rejections.
	Applicants response fails to provide any substantive argument to rebut the 112 rejection. In light of clam amendments, Examiner has updated the indefiniteness rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the feature “the central processing cloud configured to process, in response to the evaluating step, content that is likely to be desired for download from a remote network location relative to the original content server such that a request to the original content server will result in latency in delivering that content to a user substantially the same as the latency which results from delivering that content at substantially the maximum data rate permitted by the local network connection” (emphasis added) suffers from ambiguity/clarity issues. That is, Examiner cannot discern exact comparison or relationship of relative latency/maximum data rate of content being delivered. Examiner advises Applicants to amend claims to address deficiencies in phrasing to better define precisely which entities’ bandwidth/latency are being assessed in determining that requests for content will result in latency will result in delivering content “at substantially the maximum data rate permitted by the local network connection”. Moreover, claim language appears to conflate latency with data throughput. As such, Examiner cannot discern interpretation Applicants are applying to “latency”. Lastly, in light of the specification not providing a definition for what constitutes “substantially the same…latency”, “substantially the maximum data rate” or “substantially locally therefto” nor the term “substantially” having a generally agreed upon definition as it relates to computer networking, Examiner cannot discern scope of coverage sought by Applicants. 
Regarding claim 10, the feature “…content that is likely to be desired for download at a network location relative from the original content server such that a request to the original content server will result in latency in delivering that content to a user substantially the same as the latency which results from delivering that content at substantially the maximum data rate permitted by the local network connection” (emphasis added) suffers from ambiguity/clarity issues. That is, Examiner cannot discern exact comparison or relationship of relative latency/maximum data rate of content being delivered. Examiner advises Applicants to amend claims to address deficiencies in phrasing to better define precisely which entities’ bandwidth/latency are being assessed in determining that requests for content will result in latency will result in delivering content “at substantially the maximum data rate permitted by the local network connection”. Moreover, claim language appears to conflate latency with data throughput. As such, Examiner cannot discern interpretation Applicants are applying to “latency”. Lastly, in light of the specification not providing a definition for what constitutes “substantially the same…latency”, “substantially the maximum data rate” or “substantially locally therefto” nor the term “substantially” having a generally agreed upon definition as it relates to computer networking, Examiner cannot discern scope of coverage sought by Applicants..

	By virtue of their dependency, claims 3-9 and 11-16 are also rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443